11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Helen Renee Howard,                          * From the 372nd District
                                               Court of Tarrant County,
                                               Trial Court No. 0726599D.

Vs. No. 11-13-00343-CR                       * March 27, 2014

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.